Citation Nr: 0000657	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-37 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating action in which 
the RO denied service connection for an acquired psychiatric 
disorder. The veteran appealed and was afforded a hearing at 
the RO in February 1995. His claim was denied by the hearing 
officer in an August 1995 Supplemental Statement of the Case 
(SSOC).

The Board in December 1998 remanded the claim for additional 
development.  Following development actions by the RO, the 
claim was appropriately returned to the Board for further 
review.  


FINDING OF FACT

The veteran's claim for service connection for an acquired 
psychiatric disorder is not plausible. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On enlistment examination in November 1975, psychiatric 
evaluation was normal. The veteran did not report any history 
of psychiatric complaints or treatment. The service medical 
records reflect that the veteran was seen on June 17, 1976, 
for a non-psychiatric complaint.  Recorded clinical data on 
that date noted that the veteran had been hospitalized for 
two weeks prior to his enlistment in the military at which 
time he had been diagnosed with a nervous condition and was 
prescribed Valium.  He was seen for an initial session of 
psychotherapy on June 24, 1976.  Recorded clinical data noted 
increased anxiety symptoms.  The assessment was nausea and 
vomiting attributed to a possible neuropsychiatric condition.  
The veteran was prescribed Valium at that time.  He returned 
on June 28, 1976, for a refill of Valium medication for 
nervous anxiety.  He reported that he had dropped the other 
medication overboard while at the boat docks.  A diagnosis 
was deferred at that time.  There is no record of additional 
psychiatric treatment in service.  The service discharge 
examination in December 1979 did not contain any diagnosis of 
a psychiatric disorder.

The veteran was hospitalized by VA in January 1990 with a 
diagnosis of adjustment disorder with depressed mood.  He was 
noted to have a history of alcohol and drug abuse since the 
age of thirteen.  The discharge summary reported a history of 
sexual and physical abuse by a relative during childhood.

Further post-service medical records within the claims file, 
including VA and private outpatient treatment records, 
reference varying histories of childhood psychological, 
physical, and sexual abuse, and also reference a history of 
abuse of alcohol and barbiturates since the age of 13, and a 
history of prostitution for alcohol or drugs from the age of 
15.

The veteran was seen for a VA psychiatric examination on July 
1, 1993.  The claims folder was not available for review by 
the examiner.  The diagnosis was major depression in partial 
remission, and bipolar disorder with paranoid features, by 
history, in full remission.  The examination on July 1, 1993, 
was conducted by a VA psychologist (Ph.D.) and not a 
psychiatrist (M.D.).  The RO subsequently requested 
additional VA examination by a VA psychiatrist.  Thereafter, 
a second copy of the examination report prepared by the VA 
psychologist at the July 1, 1993 examination was added to the 
claims folder.  The only change was a handwritten note 
indicating the following: "Reviewed. Examination is 
adequate." Below this note is a signature by an M.D. 

Records were received showing that the veteran was 
hospitalized at McLean Hospital from May 24, 1994, to June 1, 
1994.  The diagnoses included alcohol and barbiturate 
addiction, slightly improved, rule out major depression with 
obsessive compulsive disorder, kleptomania and sexual 
promiscuity, slightly improved, and mixed personality 
disorder.  He was hospitalized again at that facility from 
July 2, 1994, through July 19, 1994, with diagnoses including 
rule out major depression with psychotic features, rule out 
bipolar disorder, not otherwise specified, and history of 
anxiety disorder, not otherwise specified.  The veteran was 
readmitted on July 22, 1994, and remained until August 1, 
1994, with multiple diagnoses as listed above as well as a 
probable mixed personality disorder with narcissistic, 
borderline and antisocial features.  The records from these 
hospitalizations all reference a history of sexual and 
physical abuse during the veteran's childhood and 
adolescence.

At his RO hearing in February 1995, the veteran testified 
that his pre-service history was a big part of his problem.  
He said that he knew there was something wrong prior to his 
enlistment.  He reported that he had experienced problems 
since he was a child, but that he had learned to adjust to 
it.  The veteran indicated that he started to lose weight in 
service; he was not aware that he had a psychiatric problem, 
but the base medical personnel suggested that he go to see a 
psychiatrist.  He reported that he elected not to continue 
psychiatric treatment in service because he did not want it 
to be on his record.  He said that after his discharge from 
service he continued to experience anxiety and panic attacks.  
He testified that he had been hospitalized and prescribed 
Valium on several occasions.

The Board in a December 1998 remand found that the July 1993 
examination by a VA psychologist and subsequent review of the 
examination report by an M.D., rather than a further 
examination of the veteran by a psychiatrist following review 
of the claims folder, was a completely inadequate response to 
the request by the RO for a further VA psychiatric 
examination.  The Board accordingly requested further 
development, to obtain additional medical records and for a 
VA psychiatric examination.  Specifically, the RO was to 
request from the veteran the name of the private medical 
facility where, according to the veteran's statement at a 
medical treatment in service in June 1976 (as noted above), 
he was hospitalized prior to service for a period of two 
weeks for a nervous condition and prescribed Valium.

Upon remand, the RO in August 1999 sent a letter to the 
veteran at his two last known addresses of record requesting 
that he provide the name of the facility where he was 
reportedly hospitalized for a two week period prior to his 
entry into service in 1976.  No reply was received from the 
veteran.  The RO also scheduled VA examinations in September 
1999, October 1999, and November 1999, in each case 
appropriately contacting the veteran to notify him of the 
pending examination.  The veteran failed to appear for each 
of these scheduled examinations.  In a November 1999 
statement the veteran's representative acknowledged that the 
veteran had failed to appear for scheduled VA examinations.  
The representative informed that repeated attempts to contact 
the veteran had been unsuccessful.  

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such an examination, action shall be 
taken in  accordance with 38 C.F.R. § 3.655(a),(b) (1999).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original claim, the claim shall be 
rated based on the evidence of record. Id.  Accordingly, the 
veteran having repeatedly failed to appear for a scheduled VA 
examination without good cause shown, the Board herein makes 
its determination on the veteran's claim based on the 
evidence of record.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

As the record now stands we have a current diagnosis of an 
acquired psychiatric disorder.  As such, the first Caluza 
requirement is met.  The veteran was treated for psychiatric 
symptoms in service as shown by the service medical records, 
although a specific psychiatric diagnosis was not made in 
service.  The second Caluza requirement is met.  There is no 
current medical opinion linking a currently diagnosed 
psychiatric disorder to the psychiatric symptoms noted in 
service.  As such, the third Caluza requirement for 
establishment of a well-grounded claim is not met.  

By way of further explanation, at the time of the December 
1998 remand the Board sought to ascertain if a chronic 
acquired psychiatric disorder clearly and unmistakably pre-
existed service, and, if so, to obtain a medical opinion as 
to whether it increased in severity during service.  If it 
was ultimately shown that a chronic acquired psychiatric 
disorder did not clearly and unmistakably pre-exist service, 
the Board sought a medical opinion as to whether the current 
psychiatric disorder developed during service.  In summary, 
the Board ascertained at that time that the veteran's claim 
for service connection for a psychiatric disorder was 
potentially well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The veteran's failure to provide the requested information 
and to report for further examination by a VA psychiatrist 
has resulted in a failure to develop the evidence needed to 
well ground the claim and/or grant the appeal.  

In the absence of cognizable (medical) evidence of a causal 
nexus between the inservice psychiatric symptoms and the 
current disorder, a well-grounded claim for service 
connection for an acquired psychiatric disorder has not been 
presented.  Caluza.


ORDER

As the veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder, his 
appeal is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

